Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Benjamin Kimes, Reg# 59,217, the application has been amended as follows: 

LISTING OF CLAIMS:
1.	(Examiner’s Amendment) A method for disseminating anonymous content items during a communication session, the method comprising:
receiving, via an input region of a first user interface of a first computing device comprising a touchscreen and associated with a sender, a content item comprising content, an indication of one or more recipients, and an indication that the content item is anonymous, first user interface of the first computing device simultaneously displays conference content and the input region, and wherein the indication that the content item is anonymous comprises at least one of (i) handwritten content item content in a predetermined region of the touchscreen, (ii) a handwritten predetermined symbol in proximity to the content item content, or (iii) handwriting of the content item content with an anonymous pen; and
controlling display of an indication of the sender in a second user interface of a second computing device associated with a first one of the one or more recipients such that the indication of the sender is not included, wherein the second user interface of the second computing device simultaneously displays the content and the conference content




2.	(Examiner’s Amendment) The method of claim 1, wherein the communication session comprises a videoconference, the conference content comprises a live video stream, the user interface of the first computing device includes a first video window displaying the live video stream, and the second user interface of the second computing device includes a second video window displaying the live video stream. 

3.	(Canceled by Examiner’s Amendment) 

4.	(Examiner’s Amendment) The method of claim 1, wherein the second computing device comprises a collaborative computing device implemented as a digital whiteboard that is used by the first one of the one or more recipients together with at least one additional participant in the communication session.

5.	(Canceled) 

6.	(Examiner’s Amendment) The method of claim 1, further comprising receiving, via the first user interface of the first computing device, an indication of one of a plurality of predetermined categories representative of the content item.

7.	(Examiner’s Amendment) The method of claim 6, wherein a second one of the one or more recipients is determined based on the indication of one of the plurality of predetermined categories.

8.	(Original) The method of claim 1, wherein the content comprises a response to a poll having a plurality of selectable responses. 

9.	(Original) The method of claim 8, wherein a one of the plurality of selectable responses is an indication of a sentiment regarding behavior of a participant in the communication session.

10.	(Previously Presented) A system for disseminating anonymous feedback regarding a communication session comprising:
one or more processing units; and

send conference content to a first computing device and a second computing device, wherein the first computing device and the second computing device are both participating in the communication session;
receive, via a first user interface of the first computing device comprising a touchscreen, a content item comprising content, an indication of one or more recipients who are also participants in the communication session, and an indication that the content item is anonymous, wherein the first computing device is associated with a sender, and wherein the indication that the content item is anonymous comprises at least one of (i) comprises handwritten content item content in a predetermined region of the touchscreen, (ii) a handwritten predetermined symbol in proximity to the content item content, or (iii) handwriting of the content item content with an anonymous pen; and
control display, via a second user interface of the second computing device, of the content such that the indication of the sender is omitted, wherein the second computing device is associated with at least one of the one or more recipients and the second user interface of the second computing device simultaneously displays the content and the conference content.

11–14.	(Canceled) 

15.	(Original) The system of claim 10, wherein the computer-executable instructions further cause the one or more processing units to:
determine that the second computing device is a collaborative computing device implemented as a digital whiteboard; and
cause the digital whiteboard to display the content in a predetermined region designated for anonymous content items.

16.	(Examiner’s Amendment) A computer-readable storage medium having computer-executable instructions encoded thereon to cause a computing device to:
receive, via an input region of a first user interface of a first computing device comprising a touchscreen and associated with a sender a content item comprising contentfirst user interface of the first computing device displays conference content simultaneously with the input region and wherein the indication that the content item is anonymous comprises at least one of (i) handwritten content item content in a predetermined region of the touchscreen, (ii) a handwritten predetermined symbol in proximity to the content item content, or (iii) handwriting of the content item content with an anonymous pen; and

control display of an indication of the sender in a second user interface of a second computing device associated with a first one of the recipients such that the indication of the sender is not included in the user interface, wherein the second user interface of the second computing device displays the content simultaneously with the conference content




17.	(Examiner’s Amendment) The computer-readable storage medium of claim 28, wherein the computer-executable instructions encoded thereon to cause the computing device to cause presentation, via a third user interface of a third computing device that has not previously received the content item, of the content.

18.	(Original) The computer-readable storage medium of claim 17, wherein the presentation of the content via the user interface of the third computing device includes presentation of a number of participants that have indicated agreement with the sentiment of the content item.

19.	(Canceled by Examiner’s Amendment) 

20.	(Canceled by Examiner’s Amendment) 

21.	(Canceled by Examiner’s Amendment) 

22.	(Previously Presented) The system of claim 10, wherein the handwritten predetermined symbol is a word, multiple words, a single character, a single character surrounded by a circle, or an arbitrary symbol.

the anonymous pen is a physical stylus recognized by the first user interface as an anonymous pen. 

24.	(Canceled by Examiner’s Amendment) 

25.	(Canceled by Examiner’s Amendment) 

26.	(Examiner’s Amendment – New) The method of claim 1, wherein the handwritten predetermined symbol is a word, multiple words, a single character, a single character surrounded by a circle, or an arbitrary symbol.

27.	(Examiner’s Amendment – New) The method of claim 1, wherein the anonymous pen is a physical stylus recognized by the first user interface as an anonymous pen.

28. 	(Examiner’s Amendment – New) The computer-readable storage medium of claim 16, wherein the computer-executable instructions encoded thereon to cause the computing device to receive an indication of agreement with a sentiment contained in the content of the content item from at least a threshold number of the recipients.

29. 	(Examiner’s Amendment – New) The computer-readable storage medium of claim 16, wherein the computer-executable instructions encoded thereon to cause the computing device to:
determine that the second computing device is a collaborative computing device implemented as a digital whiteboard; and
cause the digital whiteboard to display the content in a predetermined region designated for anonymous content items.

30.	(Examiner’s Amendment – New) The computer-readable storage medium of claim 16, wherein the handwritten predetermined symbol is a word, multiple words, a single character, a single character surrounded by a circle, or an arbitrary symbol.

31.	(Examiner’s Amendment – New) The computer-readable storage medium of claim 16, wherein the anonymous pen is a physical stylus recognized by the first user interface as an anonymous pen.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest providing anonymous content during a conference communication session between, at least, a first and second client devices, in response to receiving a notification from a client device, participating in the conference communication session, that the communicated content input by the client device is to be transmitted anonymously, and displaying the content input by the client device indicating that the submitted content is to be displayed anonymously via at least one of handwritten content item content in a predetermined region of the touchscreen, a handwritten predetermined symbol in proximity to the content item content, or handwriting of the content item content with an anonymous pen, in order to display the content input by the client device in an anonymous fashion on a user interface on a second client device, in the specific manner and combinations recited in claims 1-2, 4, 6-10, 15-18, 22-23 and 26-31.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Jones et al (US 9,082,106), which teaches providing anonymous between communicating devices within a conference session;
(ii) 	US PG Pub Jones et al (US 2011/0268262), which discloses implementing communicating anonymous content transmission between clients in a communication session;
(iii) 	NPL document "Administrator Guide foe Cisco Webex Room Kit" – Cisco Systems, Inc., 06/2018; and
Webex Frequently Asked Questions" – James Madison University, 07/2018.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of providing anonymous content during a conference communication session between, at least, a first and second client devices, in response to receiving a notification from a client device, participating in the conference communication session, that the communicated content input by the client device is to be transmitted anonymously, and displaying the content input by the client device indicating that the submitted content is to be displayed anonymously via at least one of handwritten content item content in a predetermined region of the touchscreen, a handwritten predetermined symbol in proximity to the content item content, or handwriting of the content item content with an anonymous pen, in order to display the content input by the client device in an anonymous fashion on a user interface on a second client device, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210825